Citation Nr: 1307406	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-27 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The appellant avers that she is a guerrilla veteran of World War II.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  


REMAND

In her August 2010 substantive appeal, the appellant requested a hearing before the Board at the local RO.  In September 2011, the appellant again requested a hearing before the Board; however, she indicated that she preferred a videoconference hearing instead of a Travel Board hearing.  To date, the hearing has not been scheduled and there is no indication in the record that the appellant has withdrawn her videoconference hearing request.

Since videoconference hearings before the Board are scheduled by the RO, the case is REMANDED to the RO for the following action:

Schedule the appellant for a videoconference hearing before the Board in accordance with the Board's advancement of her appeal on the Board's docket.        

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



